I agree that the conviction must be set aside but do not concur in discharging the defendant. As indicated by Mr. Justice BUTZEL, the court charged the jury that there had never been any authorization by the public utilities commission of the sale of the stock and that it was for the jury to determine whether or not Bullock and Mr. French were acting in concert to unlawfullydispose of this preferred stock. The court indiscriminately used the terms "sale of stock" and "issuing stock." Much was said in the charge to the jury about the sale, or the right tosell the preferred stock, and whether the commission had authorized the sale. However, the information charged that the defendant "did unlawfully aid in the issuance of certain stocks." The statute (2 Comp. Laws 1929, § 11077 [Stat. Ann. § 22.101]) refers to the issuance of stock, and 2 Comp. Laws 1929, § 11079 (Stat. Ann. § 22.103), declares one to be guilty of a felony who "shall cause to be issued," or who "shall in any way aid in the issue of," unauthorized stock. From the charge as given, the jury might conceive that the defendant was charged with unlawful sale of stock, and might convict on that ground. The resulting confusion in the minds of the jury is indicated by the verdict as announced by the jury and as entered. The jury found:
"that said respondent is guilty of the crime of violating securities law, as the people have in their information in this cause charged."
There was some proof to indicate that Bullock aided in theissuance of at least some of the preferred stock. He became connected with the financial affairs of French several months before French incorporated the Middleville Power Corporation. Bullock was to aid in procuring financing of the company *Page 391 
for French. The initial efforts to procure a loan having failed, the public utilities commission, on French's petition, authorized filing articles of incorporation of Middleville Power Corporation and the issuance of $50,000 preferred stock. The articles of incorporation were filed May 27th. On June 7th, Bullock appeared as the record owner of all the stock of Roger Verseput  Company. This brokerage company was insolvent. French put up the money to take the brokerage company off the financial rocks, Bullock became its president, French was its financial backer. Bullock then participated in selling Middleville Power Corporation stock. Whether the stock thus sold was in excess of that authorized by the commission seems to be an issue of fact. Our record indicates that French juggled the stock certificates and stock record books, and that stock was issued in excess of that authorized by the commission. The issue then becomes one of fact as to whether Bullock, in engineering the sale of the stock, aided French in an unlawful issue of unauthorized stock, not whether Bullock merely sold the stock. The information charges Bullock with aiding in the issuance of such stocks, not with the sale. The case was not clearly submitted to the jury on that theory.
The judgment must be reversed and new trial granted.
NORTH, WIEST, BUSHNELL, and SHARPE, JJ., concurred with BOYLES, C.J.
STARR, J., did not sit. *Page 392